ORIGINAL                                                                                          05/19/2020



                                                                                              Case Number: DA 20-0181




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA,MONTANA 59620-3003

                                          Supreme Court No.
                                             DA 20-0181

 STATE OF MONTANA,

             Plaintiff and Appellee,

       v.                                                                 GRANT OF EXTENSION

 JONATHAN JOSEPH PETERSON,

             Defendant and Appellant.

         Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
 until June 17, 2020, to prepare, file, and serve the Appellant's brief.

 DATED this May 19, 2020



                                                                       Bowen Greenwood
                                                                       Clerk ofthe Supreme Court




 c:     Chad M. Wright, Marcia Jean Boris, Timothy Charles Fox




            PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705